Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-14-00471-CV

                                IN THE INTEREST OF J.M.H., a Child

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-02505
                            Honorable Peter A. Sakai, Judge Presiding 1

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        We order that no costs shall be assessed against appellant Father as he is indigent.

        SIGNED November 26, 2014.


                                                         _____________________________
                                                         Marialyn Barnard, Justice




1
  The Honorable Janet Littlejohn is the presiding judge of the 150th Judicial District Court, Bexar County, Texas.
However, the termination order in this matter was signed by the Honorable Peter Sakai, presiding judge of the 225th
Judicial District Court, Bexar County, Texas.